*596MEMORANDUM *
On June 24, 2004, we affirmed the district court’s judgment in this appeal. The Supreme Court vacated and remanded our disposition for consideration in light of its subsequent decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Borra v. United States, 543 U.S. 1110, 125 S.Ct. 1017, 160 L.Ed.2d 1039 (2005) (table).
We affirmed in our prior disposition the district court’s computation of appellant’s 57-month sentence under the then-mandatory Sentencing Guidelines. Since we cannot reliably determine whether the sentence imposed would have been materially different had the district court known that the guidelines were advisory, we order a limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005)(en banc).
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.